Citation Nr: 0715229	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  94-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability, due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1981.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to undertake certain evidentiary and procedural 
development regarding the veteran's claim for total 
disability rating for compensation based on individual 
unemployability, due to service-connected disabilities 
(TDIU).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has two service-connected disabilities which 
encompass hypertension, postoperative residuals of a repair 
of the thoracic aorta, and coronary artery disease, evaluated 
as 30 percent disabling; and sensory neuropathy, secondary to 
a scar in the right groin, evaluated as 10 percent disabling.  

3.  Since July 2000, a combined schedular disability 
evaluation of 40 percent has remained in effect for the 
veteran's service-connected disabilities.  

4.  The combined disability evaluation of 40 percent fails to 
meet the schedular requirements for TDIU entitlement.  

5.  The veteran reports having a high school education and 
past work experience as a general laborer and cab driver, 
with all full-time employment reportedly ceasing in July 
1993.  

6.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The schedular criteria for the assignment of a TDIU have not 
been met, and the evidence does not warrant referral for 
consideration of individual unemployability on an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 3.340, 3.341, 4.3, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  VCAA notice, including notice of the 
information and evidence needed to substantiate and complete 
the veteran's claim for increase, notice of what part of that 
evidence is to be provided by him, and notice of what part VA 
will attempt to obtain for the veteran is shown to have been 
attempted by the RO's undated letter, stamped in December 
2001, to him, and followed by various items of 
correspondence, from the AMC to the veteran in March and 
December 2004 and in May 2005.  The veteran was thereby 
notified that he should submit all pertinent evidence in his 
possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the initial adjudication of the veteran's TDIU claim 
was entered prior to the date that the VCAA became law; 
however, it is evident that the claim was readjudicated by VA 
after VCAA notice was furnished, except for that pertaining 
to Dingess-Hartman.  See Supplemental Statement of the Case 
(SSOC) issued in October 2006; Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of a 
notification defect).

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman is lacking in this case, but any error as 
to notice under Dingess/Hartman is found to be harmless, 
given that it is the Board's conclusion, as set forth in 
detail below, that the evidence contraindicating entitlement 
is outweighed by the evidence in support of the veteran's 
TDIU entitlement.  It is therefore determined that prejudice 
would not result to the veteran were the Board to enter a 
final decision as to the matter herein addressed on its 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

It, too, is noted that neither the veteran, nor his 
representative, challenges the timing or content of any 
notice provided, and it is not contended by either that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  See 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The veteran has not 
indicated that there is any additional evidence that has not 
been obtained that is relevant to his claim.  Notice is taken 
that the evidence of record includes many examination and 
treatment records compiled by VA and non-VA medical personnel 
during postservice years.  There are also competent opinions 
addressing the question of whether the veteran's service-
connected disabilities preclude all forms of substantially 
gainful employment consistent with his education and 
employment experience.  The evidence is more than sufficient 
to adjudicate this appeal.  There is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Merits of the TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart flexibility 
into a determination of the veteran's overall employability, 
as opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In the matter at hand, service connection has been 
established for two disabilities, as follows:  Hypertension, 
postoperative residuals of a repair of the thoracic aorta, 
and coronary artery disease, currently evaluated as 30 
percent disabling; and sensory neuropathy, secondary to a 
scar in the right groin, currently evaluated as 10 percent 
disabling.  A combined disability evaluation of 40 percent is 
currently in effect and has remained in place since July 
2000.  

Notice is taken that, at the time of the veteran's January 
1995 submission of his TDIU claim herein at issue, service 
connection was in effect for three disabilities, including 
hypertension (40 percent disabling), surgical repair of the 
dissecting thoracic aorta (20 percent disabling), and sensory 
neuropathy secondary to a right groin scar (10 percent 
disabling).  A combined disability rating of 60 percent had 
been in effect since September 1994.  By rating action in 
June 1999, the rating for the veteran's hypertension was 
reduced from 40 percent to 10 percent, effective from January 
1, 2000.  In its rating decision of July 2000, the RO 
combined into a single disability the veteran's hypertension 
and his residuals of a surgical repair of the aorta, with 
assignment of a 30 percent schedular evaluation therefor from 
July 2000.  

The threshold question thus presented is whether the 
schedular requirements for the assignment of a TDIU set forth 
in 38 C.F.R. § 4.16(a) are met.  In this instance, it is 
clear that they have not been met at any time during the 
course of the instant appeal, inasmuch as at no time, has a 
combined rating of 70 percent been in effect.  

That being the case, the Board now directs its attention to 
the question of whether, on the basis of extraschedular 
criteria, the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The veteran asserts that he is 
entitled to a TDIU on the basis of an October 1994 opinion of 
a VA physician that his heart disorder severely limited him 
and rendered him unemployable.  Reference is also made to 
frequent shortness of breath, chest pain, and dizziness, 
which he alleges combine to cause him to be unable to work.  
He further notes that he has been in receipt of disability 
benefits from the Social Security Administration for some 
time.  

The fact that the veteran's two service-connected 
disabilities combine to a 40 percent evaluation indicates 
recognition by VA that there is present significant resulting 
disability and a corresponding industrial impairment.  See 38 
C.F.R. § 4.1.  Such rating, however, is not dispositive of 
the question of whether service-connected disabilities 
preclude the veteran from securing and following a 
substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

In his January 2005 application for entitlement to a TDIU, 
the veteran reported that he had a high school education and 
that his past work experience was as a cab driver and general 
laborer.  He therein stated that all full-time work activity 
ceased in July 1993.  

Contrary to his assertions, the record does not reflect that 
SSA benefits were awarded initially or continued thereafter 
solely on the basis of service-connected disabilities.  
Rather, the record in fact shows that SSA disability benefits 
were denied in 1987 on the basis of hypertension and chest 
pain/angina; that the veteran was later found to be disabled 
by the SSA as of August 1991, due to a personality disorder, 
alcoholism, and drug addiction; and that his disablement for 
SSA purposes was found to continue in 2001 because of 
personality and affective disorders.  

Likewise, to the extent that the veteran is contending that 
consideration should be afforded certain nonservice-connected 
disabilities, such as personality, affective, and substance 
abuse disorders, in determining his TDIU entitlement, that 
contention is erroneous.  The effects of nonservice-connected 
disabilities of the veteran cannot be considered in this 
matter by 38 C.F.R. § 4.16); the focus is upon the effects of 
the veteran's service-connected disabilities on his ability 
to work.  38 C.F.R. § 3.341(a); see also, e.g., Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993). 

Notwithstanding the veteran's extended unemployment since 
1993, such unemployment is not dispositive of the question of 
the veteran's employability.  It is significant that no 
evidence is presented from any former employer or prospective 
employer with whom the veteran sought to obtain work, 
indicating that he was or is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  It is true, as the veteran 
indicates, that a VA physician on a VA peripheral nerves 
examination in October 1994, who diagnosed the presence of 
sensory neuropathy from an earlier catheterization procedure 
through the right groin, opined that the veteran's primary 
disability had to do with his cardiac status, high blood 
pressure, and status post thoracic aorta repair and that such 
rendered him unemployable and reduced his functional capacity 
severely.  

Despite the existence of multiple volumes of examination and 
treatment reports compiled by VA and non-VA sources, the 
record does not otherwise contain finding or opinion from a 
medical professional demonstrating the veteran's inability to 
pursue a substantially gainful occupation solely as a result 
of service-connected disabilities.  When he was examined by 
VA in August 1998, it appeared doubtful to the examiner that 
the veteran's unemployability was related to his 
hypertension, aortic aneurysm residuals, and sensory 
neuropathy.  Cardiac examination in September 1998 showed 
that cardiac function appeared normal and not contributory to 
any functional limitation.  On a VA medical examination in 
August 1999, the veteran's arteriosclerotic cardiovascular 
disease was determined to be not more than moderately 
limiting.  

Pursuant to the Board's request, the veteran underwent a VA 
medical examination in May 2005 in order assess the effects 
of all of his service-connected disabilities upon his 
employability.  In the opinion of the VA examining physician, 
the veteran's hypertension, postsurgical repair of an aortic 
aneurysm, suspected coronary artery disease, and sensory 
neuropathy of the right lower extremity would not prevent him 
from engaging in substantially gainful employment consistent 
with his education and employment experiences.  With specific 
reference to the veteran's service-connected cardiovascular 
disorder(s), the examiner concluded that the resulting 
functional impairment would not preclude more than sedentary 
employment.  The foregoing opinions were reiterated by the 
same examiner in a July 2006 addendum to his May 2005 report, 
based on additional testing performed since May 2005, 
including cardiac stress testing, a myocardial perfusion 
study, and echocardiography.  

The Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In some 
cases, the physician's special qualifications or expertise in 
the relevant medical specialty or lack thereof may be a 
factor.  In every case, the Board must support its conclusion 
with an adequate statement of its reasoning of why it found 
one medical opinion more persuasive than the other.

While the undersigned has considered the veteran's contention 
that he is rendered unemployable by reason of service-
connected disabilities, the preponderance of the competent 
evidence is against his claim.  Here, the 1994 opinion as to 
the veteran's unemployability is overshadowed by the great 
weight of the evidence developed subsequent to that point, 
indicating that the veteran's service-connected disorders are 
not, individually or collectively, productive of limitations 
rendering him unable to pursue a substantially gainful 
occupation.  The opinions offered in 2005 and 2006 as to the 
veteran's employability are found to be based on clinical 
examinations and a variety of laboratory testing undertaken 
to assess the physical limitations imposed by his service-
connected disabilities in relation to his educational and 
occupational background, and, as such, those opinions are 
found to be more persuasive than that set forth in 1994.  In 
fact, the medical findings of record, as developed since 
1994, contradict the 1994 assessment that the veteran's 
cardiovascular status, alone, was severely limiting and 
productive of unemployability.  On that basis, referral for 
assignment of a TDIU on an extraschedular basis is not 
warranted.  

As a preponderance of the evidence is against the veteran's 
claim for a TDIU, to include a referral for assignment of 
such a rating on an extraschedular basis, the benefit-of-the-
doubt rule is inapplicable and the benefit sought on appeal 
must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


